DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on March 14, 2022.  Claims 1, 3, 5-8, 10, 12, 14-17 and 19-20 have been amended.  No claims have been added or cancelled.  Claims 1-20 are pending in the application. 

Response to Amendment
	Rejections under 35 USC § 112(b) of Claims 1-20 have been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 103 of Claims 1-20 have been withdrawn in view of applicant’s amendments.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Engelhard et al. (US Pat. Pub. No. 2014/0227140)-which is considered the closest prior art of record, discloses an air purifier (#100), comprising: 
a reactor (#102) comprising an air inlet (#101) and an air outlet (#104) (see figures 1-4A and paragraphs [0024]); 
an air guider disposed on a reactor chamber (#112) (see figure 4A and paragraph [0034]);
a photocatalyst disposed in the reactor (#102) (see figure 4A and paragraph [0034]; Engelhard discloses the RC (#112) housing is coated with TiO2 photocatalyst on the inside surfaces and is formed to a shape or pattern to maximize a surface area, such as a continuous helical ramp chamber.);
a light emitting element (#122) disposed on the reactor chamber (#112) configured to irradiate on the photocatalyst (see figure 4A and paragraphs [0031], [0035], [0037] and [0039]-[0041]; Engelhard discloses wherein the RC (#112), i.e. column, includes a UV light source (#122) configured to irradiate on the photocatalyst).
The differences between Engelhard and the instant invention is that Engelhard fails to disclose: (1) a column disposed in the reactor, wherein the column has a N side walls, (2) a plurality of light emitting elements disposed on the N side walls of the column configured to irradiate on the photocatalyst, and (3) each of the light emitting elements has an emitting angle of θ, wherein θ*N>360º. 
In regards to Claim 10, Engelhard et al. (US Pat. Pub. No. 2014/0227140)-which is considered the closest prior art of record, discloses an air purifier (#100), comprising: 
a reactor (#102) comprising an air inlet (#101) and an air outlet (#104) (see figures 1-4A and paragraphs [0024]); 
an air guider disposed on a reactor chamber (#112) (see figure 4A and paragraph [0034]);
a photocatalyst disposed in the reactor (#102) (see figure 4A and paragraph [0034]; Engelhard discloses the RC (#112) housing is coated with TiO2 photocatalyst on the inside surfaces and is formed to a shape or pattern to maximize a surface area, such as a continuous helical ramp chamber.);
a light emitting element (#122) disposed on the reactor chamber (#112) configured to irradiate on the photocatalyst (see figure 4A and paragraphs [0031], [0035], [0037] and [0039]-[0041]; Engelhard discloses wherein the RC (#112), i.e. column, includes a UV light source (#122) configured to irradiate on the photocatalyst).
The differences between Engelhard and the instant invention is that Engelhard fails to disclose: (1) the reactor is configured to purify air in an automobile air conditioner, (2) a column disposed in the reactor, wherein the column has a N side walls, (3) a plurality of light emitting elements disposed on the N side walls of the column configured to irradiate on the photocatalyst, and (4) each of the light emitting elements has an emitting angle of θ, wherein θ*N>360º. 
In regards to Claim 19, Engelhard et al. (US Pat. Pub. No. 2014/0227140)-which is considered the closest prior art of record, discloses an air purifier (#100), comprising: 
a reactor (#102) comprising an air inlet (#101) and an air outlet (#104) (see figures 1-4A and paragraphs [0024]); 
a reactor chamber (#112) disposed in the reactor (#102) (see figure 4A and paragraph [0034]);
a light emitting element (#122) disposed on the reactor chamber (#112) configured to irradiate on a photocatalyst (see figure 4A and paragraphs [0031], [0035], [0037] and [0039]-[0041]; Engelhard discloses wherein the RC (#112), i.e. reaction chamber, includes a UV light source (#122) configured to irradiate on a photocatalyst).
The differences between Engelhard and the instant invention is that Engelhard fails to disclose: (1) a plurality of columns disposed in the reactor, wherein each of the plurality of columns has a N side walls, (2) a plurality of light emitting elements disposed on the N side walls of the plurality of columns configured to irradiate on a photocatalyst, and (3) each of the light emitting elements has an emitting angle of θ, wherein θ*N>360º. 
Applicant, persuasively discloses on pages 9-10 of applicant’s remarks that: “In the Office Action, the “UV light source 122” of Engelhard is compared to the “light emitting elements” of the disclosure. However, there is only one “UV light source 122” instead of a plurality of ones. The condition of “θ *N>360°” of the disclosure is obviously based on the limitation of a plurality of light-emitting elements. Therefore, it is inappropriate for the Office Action to cite the MPEP 2144.05 “ROUTINE OPTIMIZATION” to reject the nonobviousness of claims 1, 10 and 19.  On the other hand, according to Fig. 3A and paragraph [0045] of the disclosure, the number of side walls is 2 and each of the light emitting elements 303 disposed on the column 302 emit light with an emitting angle 0= 120°. Thus, the emitting angle of the light emitting elements 303 in the column 302 with 2 side walls is determined as θ*2<360°, which will lead to the problem of total illuminating angle of the light emitting elements 303 is less than 360 degrees. On the contrary, according to the condition of “θ*N>360°”, Fig. 3B and paragraph [0061] of the disclosure, by choosing the emitting angle of the light emitting elements to be 120°, the product of emitting angle θ and the N side walls of the column will equal or exceed 360° when the N value greater than or equal to 3. Therefore, the photocatalyst surface area can be fully illuminated by the light emitting elements disposed on the column in the air purifier. In conclusion, Engelhard fails to disclose the features “a plurality of light emitting elements disposed on the N side walls of the column configured to irradiate on the photocatalyst and each of the light emitting elements has an emitting angle of θ, wherein θ*N >360°” of claims 1 and 10, and “a plurality of light emitting elements disposed on the N side walls of the plurality of columns configured to irradiate on a photocatalyst and each of the light emitting elements has an emitting angle of θ, wherein θ*N>360°” of claim 19.”
Applicant discloses on paragraphs [0061]-[0062] of instant specification that: “With reference to FIG. 3A, 3B and 3C, by choosing the emitting angle of the light emitting elements to be 120°, the product of emitting angle θ and the N side walls of the column will equal or exceed 360° when the N value greater than or equal to 3. Therefore, the photocatalyst surface area can be fully illuminated by the light emitting elements disposed on the column in the air purifier.  Based on the above, the number of side walls in the column (312, 322) is at least 3 to increase the number of light emitting elements (313, 323) in the air purifier (320, 330), thereby increasing efficiency of the photocatalytic oxidation during air purification process.”
There is no reason, motivation or suggestion in Engelhard, alone or in combination, which would motivate one of ordinary skill in the art to have an air purifier with the above configurations, as claimed by the applicant, in order to arrive at the claimed invention. For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759